                                          Case 4:18-cv-06814-HSG Document 48 Filed 10/02/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     BRANDEN ROBINSON,                                  Case No. 18-cv-06814-HSG
                                   8                    Plaintiff,                          JUDGMENT
                                   9             v.

                                  10     A. JACKSON,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          The Court has granted summary judgment in favor of defendant. The Clerk is directed to
                                  14   enter judgment in favor of defendant and against plaintiff, and close the case.
                                  15          IT IS SO ORDERED AND ADJUDGED.
                                  16   Dated: 10/2/2020
                                  17                                                   ______________________________________
                                                                                       HAYWOOD S. GILLIAM, JR.
                                  18                                                   United States District Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
